
	
		II
		110th CONGRESS
		1st Session
		S. 281
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 44 of the United States
		  Code, to provide for the suspension of fines under certain circumstances for
		  first-time paperwork violations by small business concerns.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Paperwork Relief Act of
			 2007.
		2.Suspension of fines
			 for first-time paperwork violations by small business concernsSection 3506 of title 44, United States Code
			 (commonly referred to as the Paperwork Reduction Act), is
			 amended by adding at the end the following:
			
				(j)Small
				businesses
					(1)Small business
				concernIn this subsection,
				the term small business concern means a business concern that
				meets the requirements of section 3(a) of the Small Business Act (15 U.S.C. 632(a)) and the
				regulations promulgated under that section.
					(2)In
				generalIn the case of a
				first-time violation by a small business concern of a requirement regarding the
				collection of information by an agency, the head of that agency shall not
				impose a civil fine on the small business concern unless the head of the agency
				determines that—
						(A)the violation has the potential to cause
				serious harm to the public interest;
						(B)failure to impose a civil fine would impede
				or interfere with the detection of criminal activity;
						(C)the violation is a violation of an internal
				revenue law or a law concerning the assessment or collection of any tax, debt,
				revenue, or receipt;
						(D)the violation was not corrected on or
				before the date that is 6 months after the date of receipt by the small
				business concern of notification of the violation in writing from the agency;
				or
						(E)except as provided in paragraph (3), the
				violation presents a danger to the public health or safety.
						(3)Danger to
				public health or safety
						(A)In
				generalIn any case in which
				the head of an agency determines under paragraph (2)(E) that a violation
				presents a danger to the public health or safety, the head of the agency may,
				notwithstanding paragraph (2)(E), determine not to impose a civil fine on the
				small business concern if the violation is corrected not later than 24 hours
				after receipt by the small business owner of notification of the violation in
				writing.
						(B)ConsiderationsIn determining whether to provide a small
				business concern with 24 hours to correct a violation under subparagraph (A),
				the head of an agency shall take into account all of the facts and
				circumstances regarding the violation, including—
							(i)the nature and seriousness of the
				violation, including whether the violation is technical or inadvertent or
				involves willful or criminal conduct;
							(ii)whether the small business concern has made
				a good faith effort to comply with applicable laws and to remedy the violation
				within the shortest practicable period of time; and
							(iii)whether the small business concern has
				obtained a significant economic benefit from the violation.
							(C)Notice to
				CongressIn any case in which
				the head of an agency imposes a civil fine on a small business concern for a
				violation that presents a danger to the public health or safety and does not
				provide the small business concern with 24 hours to correct the violation under
				subparagraph (A), the head of that agency shall notify Congress regarding that
				determination not later than the date that is 60 days after the date that the
				civil fine is imposed by that agency.
						(4)Limited to
				first-Time violations
						(A)In
				generalThis subsection shall
				not apply to any violation by a small business concern of a requirement
				regarding collection of information by an agency if that small business concern
				previously violated any requirement regarding collection of information by that
				agency.
						(B)Other
				agenciesFor purposes of
				making a determination under subparagraph (A), the head of an agency shall not
				take into account any violation of a requirement regarding collection of
				information by another
				agency.
						.
		
